DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, and the method of treating or preventing a neurodegenerative disease that is Alzheimer’s disease, claims 1, 2, 4, and 7-14 in the reply filed on May 12, 2022 is acknowledged.
Claims 3 and 15-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 12, 2022.

Drawings
The drawings are objected to because the horizontal labels in Figures 1 and 2 are illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 13 is objected to because of the following informalities:  “is comprised between” should be “is between”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8, 9, 11, and 12 recite “wherein the extract of [Rhodiola rosea or Astragalus membranaceus] contains at least …% by weight of  [COMPOUND] with respect to the total weight of dry extract of [Rhodiola rosea or Astragalus membranaceus]”.  It is unclear what is meant by “dry extract”, and also whether the percentage refers also to the dry form of the compound recited.  
Applicant discloses hydroalcoholic extraction (e.g., paras.0104-06, pre-grant publication US 2021/0052683).  Extract means something taken out of Rhodiola rosea or Astragalus membranaceus.  Usually herbal medicine extract is obtained in a process comprising reducing the plant material into smaller pieces and using a liquid at a high temperature or pressure to extract active compounds.  The resulting concentrate or liquor could be dried, to form a dried extract.  Dry extract appears broader than “dried” form of the liquid extract, for instance dried powder of the plant material, and dried completely or to a low moisture level.  
It is further vague whether the percentage refers also to the dry form of the compound recited.  For example regarding claim 8, a liquid extract containing only 0.1% by weight of rosavin could, when spray dried, contain 1.5% rosavin.  Claim 8 also covers the method of claim 1 wherein the extract of Rhodiola rosea, when completely dried, contains at least 1.5% by weight of rosavin.  Neither of these two conflicting interpretations are supported clearly in the specification.  
For the purposes of examination now these claim phrases are is construed as reciting the concentration of the compound in any form.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, and 7-14 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claims 1, 2, 4, and 7-14 encompass methods of “preventing” a neurodegenerative disease.  While the Applicant’s disclosure may be enabling for methods of ameliorating or treating a neurodegenerative disease, it does not enable prevention or inhibition of a neurodegenerative disease via administration of extracts of Rhodiola rosea and Astragalus membranaceus.
In re Wands, 858 F.2d 731, 736-40, 8 USPQ2d 1400, 1403-07 (Fed. Cir. 1988), set forth eight factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." (MPEP § 2164.01)
a. 	The breadth of the claim: The rejected claims are drawn to methods of preventing a neurodegenerative disease.  The claim term "preventing" implies that manifestations of  neurodegenerative disease is completely absent in patients treated according to the methods claimed.
b.	Nature of the invention: The nature of the invention is methods of preventing a neurodegenerative disease in patients via administration of extracts of Rhodiola rosea and Astragalus membranaceus.
c.	The state of the prior art: Huang (CN 1981857A, 08/12/2020 IDS, machine translation of Description, attached) teaches improving central nervous system function by administering extracts of  Rhodiola rosea and Astragalus membranaceus.  Prevention or inhibition of  a neurodegenerative disease as the term would be generally understood as absence of disease and/or its symptoms, however, was not attained or reported.  
d.	Level of one of ordinary skill in the art:  the level of ordinary skill is high as trained physicians would practice treatment of  a neurodegenerative disease.
e.	Level of predictability in the art: the level of predictability in treating  a neurodegenerative disease is low dye to varying etiology, symptoms, and severity of the group of  neurodegenerative diseases as a whole. 
f.	Amount of direction provided by the inventor:  Applicant does not appear to disclose guidance or methods of how to specifically prevent any neurodegenerative disease in a subject. 
g.	Existence of working examples:  The disclosure includes a neuroprotection test using SH-SY5Y (ATCC, CRL-2266) cells and Aftin-5, a phenotypic inducer of Alzheimer’s disease.  The extracts are reported as increasing the length of neurites compared to control.  How the increasing length of neurites relates specifically to preventing  a neurodegenerative disease in an individual in need thereof is not disclosed.  
h. 	Quantity or experimentation needed to make or use the invention based on the content of the disclosure: considering the state of the art as discussed by Huang, particularly regarding the unpredictability of preventing  a neurodegenerative disease, wide variability among individuals, and the lack of guidance provided in the specification, the person of ordinary skill would have to engage in significant amount experimentation and ingenuity to practice the invention commensurate in the scope of the claims.
In conclusion, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with claims 1, 2, 4, and 7-14.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 9, and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (CN 1981857A, 08/12/2020 IDS, machine translation of Description, attached).
Regarding claims 1, 2, 4, 7, 10, 13, and 14, Huang teaches improving brain function such as treating Alzheimer’s disease by administering extracts of Astragalus membranaceus and Rhodiola rosea in a tablet, i.e., simultaneously (paras.0004-06, 0008-30, 0036-40, 0051, 0063, 0108-24).  Excipients such as magnesium may be added (para.0046).  Huang teaches injection formulations HHB1 and HHB2, comprising 130 mg of Astragalus membranaceus saponins and 156 mg of Rhodiola rosea extract, which ratio is within that in claim 13.
Regarding claims 9, 11, and 12, salidroside content in Huang’s dried Rhodiola rosea extract is not less than 3%, astragaloside content is not less than 2.0%, and polysaccharide content is not less than 35% in dried Astragalus membranaceus extract (paras.0017, 0019, 0020, 0027, 0039).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (CN 1981857A, 08/12/2020 IDS, machine translation of Description, attached).
Huang does not appear to specifically teach a daily dose of at least 50 mg/day of Rhodiola rosea extract and precisely 50 mg/kg of Astragalus membranaceus extract as in claims 7 and 10.  However it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to administer such doses.  The skilled person would have been taught to do so because Huang teaches up to 60 mg/kg of injections HHB1 and HHB2 (paras.0115-16; Table 1-4) which comprise the two extracts, and the skilled person would have known to adjust the dosage according to the patient’s body weight and  severity of disease state.  Furthermore it is noted that the present claims do not recite any particular method of preparation of the extract, nor any formulation or dosage form to be administered, all of which would affect the dose administered.  

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258.  The examiner can normally be reached on weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. SARAH PARK/
Primary Examiner, Art Unit 1615